Title: To Alexander Hamilton from William C. C. Claiborne, 24 March 1800
From: Claiborne, William C. C.
To: Hamilton, Alexander


          
            Sir,
            Philadelphia March 24th. 1800
          
          From a desire to promote the happiness of a Family, I am induced, to address to you this Letter, and doubt not, but the motive, will be deemed a sufficient Apology, for the Liberty I have taken.
          It has been stated by the Secretary at War, that the third Regiment of the U. States, was to be stationed in the Mississippi Territory. At this time, there is One Company of this Regiment on Command duty in Tennessee under the Command of Captain Richard Sparks; this Gentleman is married to a Daughter (and the favorite Child) of John Sevier Esqr. the present Governor of Tennessee, who has expressed to me, his great uneasiness, at the contemplated removal of his Son in Law.
          You can readily anticipate the feelings of a Parent on an occasion like this, as well as the disquietude which the Child will of Course experience. I am very certain, that your Inclination will lead you to remove the Cause of their uneasiness, and I sincer’ly hope, you may be enabled to retain Captain Sparks in Command in Tennessee, without an Injury to the public service.
          I can add, with great truth, that Captain Sparks is a very deserving man, and a valuable Officer; he has been in the Army for near 10 Years, and nearly the whole of that time on Duty.
          I should be glad, to be favoured with an answer to this Communication.
          I have the honor to be Sir, very respectfully, Yo: Mo: Ob: hble servt
          
            William C. C. Claiborne
          
          Major General Hamilton.
        